36 F.3d 1091
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel T. ATKINSON, Plaintiff Appellant,v.Billy VANDIFORD, Sheriff;  Joseph Wayley;  Leslie May,Defendants Appellees.
No. 93-7287.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 28, 1994Decided:  September 28, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-92-226-CRT-F)
Samuel T. Atkinson, Appellant Pro Se.
Kenneth Ray Wooten, John Randolph Green, Jr., Ward & Smith, P.A., New Bern, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before HALL, NIEMEYER, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Atkinson v. Vandiford, No. CA-92-226-CRT-F (E.D.N.C. Oct. 28, 1993;  Nov. 8, 1993;  Nov. 18, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED